
	

113 HR 789 IH: Build America Bonds Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 789
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Neal (for
			 himself, Mr. Levin,
			 Mr. Rangel,
			 Mr. McDermott,
			 Mr. Lewis,
			 Mr. Becerra,
			 Mr. Thompson of California,
			 Mr. Larson of Connecticut,
			 Mr. Blumenauer,
			 Mr. Kind, Mr. Pascrell, Mr.
			 Crowley, Ms. Schwartz,
			 Mr. Danny K. Davis of Illinois, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the tax treatment for certain build America bonds, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Build America Bonds Act of
			 2013.
		2.Build America
			 Bonds made permanent
			(a)In
			 generalSubparagraph (B) of
			 section 54AA(d)(1) of the Internal Revenue Code of 1986 is amended by inserting
			 or during a period beginning on or after the date of the enactment of
			 the Build America Bonds Act of
			 2013, after January 1, 2011,.
			(b)Reduction in
			 credit percentage to bondholdersSubsection (b) of section 54AA
			 of such Code is amended to read as follows:
				
					(b)Amount of
				credit
						(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any interest payment date for a build America bond is the
				applicable percentage of the amount of interest payable by the issuer with
				respect to such date.
						(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage shall be determined under the following table:
							
								
									
										In the case of a bond
						issuedThe applicable
										
										 during calendar year:percentage is:
										
									
									
										2009 or
						201035
										
										201332
										
										201431
										
										201530
										
										201629
										
										2017 and
						thereafter28.
										
									
								
						.
			(c)Extension of
			 payments to issuers
				(1)In
			 generalSection 6431 of such
			 Code is amended—
					(A)by inserting or during a period
			 beginning on or after the date of the enactment of the
			 Build America Bonds Act of
			 2013, after January 1, 2011, in subsection
			 (a), and
					(B)by striking
			 before January 1, 2011 in subsection (f)(1)(B) and inserting
			 during a particular period.
					(2)Conforming
			 amendmentsSubsection (g) of section 54AA of such Code is
			 amended—
					(A)by inserting or during a period
			 beginning on or after the date of the enactment of the
			 Build America Bonds Act of
			 2013, after January 1, 2011,, and
					(B)by striking
			 qualified bonds issued
			 before 2011 in the heading and inserting
			 certain qualified
			 bonds.
					(d)Reduction in
			 percentage of payments to issuersSubsection (b) of section 6431
			 of such Code is amended—
				(1)by striking
			 The Secretary and inserting the following:
					
						(1)In
				generalThe
				Secretary
						,
				(2)by striking
			 35 percent and inserting the applicable
			 percentage, and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)Applicable
				percentageFor purposes of
				this subsection, the term applicable percentage means the
				percentage determined in accordance with the following table:
							
								
									
										In the case of a qualified bond
						The applicable
										
										 issued during calendar
						year:percentage is:
										
									
									
										2009 or
						201035
										
										201332
										
										201431
										
										201530
										
										201629
										
										2017 and
						thereafter28.
										
									
								
						.
				(e)Current
			 refundings permittedSubsection (g) of section 54AA of such Code
			 is amended by adding at the end the following new paragraph:
				
					(3)Treatment of
				current refunding bonds
						(A)In
				generalFor purposes of this subsection, the term qualified
				bond includes any bond (or series of bonds) issued to refund a qualified
				bond if—
							(i)the average maturity date of the issue of
				which the refunding bond is a part is not later than the average maturity date
				of the bonds to be refunded by such issue,
							(ii)the amount of the
				refunding bond does not exceed the outstanding amount of the refunded bond,
				and
							(iii)the refunded
				bond is redeemed not later than 90 days after the date of the issuance of the
				refunding bond.
							(B)Applicable
				percentageIn the case of a refunding bond referred to in
				subparagraph (A), the applicable percentage with respect to such bond under
				section 6431(b) shall be the lowest percentage specified in paragraph (2) of
				such section.
						(C)Determination of
				average maturityFor purposes of subparagraph (A)(i), average
				maturity shall be determined in accordance with section 147(b)(2)(A).
						(D)Issuance
				restriction not applicableSubsection (d)(1)(B) shall not apply to a
				refunding bond referred to in subparagraph
				(A).
						.
			(f)Clarification
			 related to levees and flood control projectsSubparagraph (A) of section 54AA(g)(2) of
			 such Code is amended by inserting (including capital expenditures for
			 levees and other flood control projects) after capital
			 expenditures.
			(g)Gross-Up of
			 payment to issuers in case of sequestrationIn the case of any
			 payment under section 6431(b) of the Internal Revenue Code of 1986 made after
			 the date of the enactment of this Act to which sequestration applies, the
			 amount of such payment shall be increased to an amount equal to—
				(1)such payment
			 (determined before such sequestration), multiplied by
				(2)the quotient
			 obtained by dividing 1 by the amount by which 1 exceeds the percentage
			 reduction in such payment pursuant to such sequestration.
				For
			 purposes of this subsection, the term sequestration means any
			 reduction in direct spending ordered in accordance with a sequestration report
			 prepared by the Director of the Office and Management and Budget pursuant to
			 the Balanced Budget and Emergency Deficit Control Act of 1985 or the Statutory
			 Pay-As-You-Go Act of 2010.(h)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued on or after the date of the enactment of this Act.
			
